Case 8:20-cr-00033-TDC Document 25 Filed 01/16/20 Page 1 of.1

  

 

 

 

—— FILED _ADY ENTERED
————-—— LOGGED __JU)_ RECEIVED
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND AN 1 6 2020
CLERK AT GREENBELT
United States of America we “DISTAISTOPMABYIAND a
Plaintiff . eeu?
vs. * Case No.: CBD 20-mj-00194
William Garfield Bilbrough, IV
*
Defendant
*
eR RK

Stipulation Regarding Return of Exhibits

The parties hereby STIPULATE that the below listed physical exhibits be returned to the

custody of and retained by counsel who offered them, pending appeal.

 

 

 

 

 

 

 

 

PLAINTIFF’S/GOVERNMENT EXHIBITS DEFENDANT?’S EXHIBITS
Exhibits entered into evidence Exhibits entered into evidence
at Initial Appearance Hearing at

All Plaintiff's exhibits All Defendant’s exhibits

returned: January 16, 2020 returned:

 

 

Received the above listed exhibits this date: January 16, 2020

aintiff/Government: Counsel for Defendant:

™

x

 

 

xX x

Date: January 16, 2020

U.S. District Court (Rev. 5/2000) - Stipulation Regarding Return of Exhibits
